Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 July 2022 has been entered.
 

Response to Arguments
Applicant's arguments filed 22 July 2022 have been fully considered but they are not persuasive. The rejection under 35 U.S.C. 103 as being unpatentable over Rhodes (US 6273810) and Ozaki (US 7727171) has been maintained.
  
In response to applicant’s argument that the reference to Rhodes does not disclose or teach non-permeable bladder(s) (pg. 8-9, 11), Rhodes teaches another embodiment (fig. 3-4) wherein the bladders (21) of fig. 1-2 are made separable into non-permeable bladders (30) with the same size and shape and permeable bladders (31) with the same permeability. 
In response to applicant’s argument that Rhodes does not disclose or teach that a thoracic support structure is positioned within a cushion recess and aligned with the user’s thoracic region, as well as is disposed in the seatback’s upper half above its midpoint and having a length that’s greater than their width (pg. 9, 10): the reference to Ozaki teaches that it would have been obvious to form bladder-receiving recesses in the cushion, Rhodes teaches that the top three bladders in the seatback (taught by the figures to be locatable in the seatback’s upper half above its midpoint) support the thorax of a user (col. 3: 57-60) which includes the spine’s thoracic region, and Rhodes teaches the shape and size of the thoracic bladders are suitable for supporting a user’s thoracic region and also that the bladders can be varied in shape and size in general (fig. 5).  Since selecting a bladder length and width that is suitable for supporting the thoracic region of a user’s spine is a matter of design choice, the greater bladder length recited is an obvious design modification that does not yield a structure and/or function that is patentably distinct from what is shown or taught by the prior art.


Election/Restrictions
Claims 8, 12 and 13 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-7, 10, 11 and 14-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhodes (US 6273810) in view of Ozaki (US 7727171).

Claim 1- Rhodes discloses the claim limitations as follows: 
a seatback (fig. 3) having a top, a bottom, a central axis extending between the top and the bottom (the seatback’s longitudinal dimension); and 
a pneumatic thoracic support structure comprising a first non-permeable bladder (30) (col. 4: 12-17) selectively inflatable to provide a first area (see first top bladder 30), the first area (of first bladder 30) being disposed in the upper half of the seatback (see fig. 3) and having a length extending along the central axis (which is aligned with the vertical dimension of first bladder 30) and a width extending across the central axis (which is aligned with the horizontal dimension of the first bladder), such that the first area extends along the central axis and is aligned with a thoracic region of a user's spine when a user is seated in the seat to provide support to at least a portion of the thoracic region of the user's spine (the first top bladder 30, which is disposed similarly to top bladder 21 in fig. 1, is in the thorax region as taught in col. 3: 57-60);
wherein the support structure comprises a second non-permeable bladder (the second bladder 30 from the top, fig. 3) selectively inflatable (col. 4: 29-32, 46-55) to provide a second area disposed below the first area. 

Concerning the limitations “a seatback comprising a cushion having a first hardness” and “a first area having a second hardness higher than the first hardness”: Rhodes teaches that it would be obvious to comprise the seatback with a cushion (in fig. 6, 9) supporting the first and second bladders, wherein the cushion would be a foam cushion (84), and wherein a foam cushion would inherently possess a hardness suitable for supporting the weight of an occupant in a comfortable manner; also, Rhodes teaches that the first bladder (30) is capable of being selectively inflatable to a pressure level that would yield a second hardness of the first bladder (col. 6: 32-45), wherein the inflation control would be capable of selecting a second hardness higher than that of the foam cushion, and it would have been obvious to do so in order to provide the option of a firmer spine support to the occupant. 
Concerning the limitation “a recess extending along the central axis, an upper foam portion disposed above the recess along the central axis, and a lower foam portion disposed below the recess along the central axis”: Rhodes shows a bladder (86) apparently disposed within a recess of a seat support (88), and suggests in fig. 3 that an upper foam portion would be disposed above the top bladder (30) of the thoracic support structure. 
Concerning the limitation “with the length being greater than the width”: Rhodes shows the first bladder having a width greater than a length (fig. 3), and teaches that the bladders of the pneumatic structure may possess an alternate shape (fig. 5); consequently, the dimensions of the bladder(s) are considered a matter of design choice such that it would have been obvious to a person of ordinary skill to alternately shape the first bladder with the length being greater than the width, in order to provide more localized support to the spine wherein the pneumatic support would still yield the predictable result of providing said support to the thoracic region of said spine.

Rhodes does not explicitly teach the seatback cushion having a recess that receives the pneumatic support therein or explicitly disclose that the second hardness of the first bladder is higher than the first hardness of the cushion.
Ozaki discloses the claim limitations as follows: a seatback cushion (26) having a recess (37); and a pneumatic thoracic support structure (12) positioned within the recess of the cushion (fig. 1-2); wherein the cushion comprises an upper foam portion that is disposed above the recess (37) along the central axis (fig. 2 shows the cushion has an upper portion that is disposed above the top recess 37), and a lower foam portion disposed below the recess along the central axis (fig. 2 shows the cushion has a lower portion that is disposed below the top recess 37, as well as below every recess 37); and wherein the pneumatic support comprises a first bladder (12a) selectively inflatable to provide a first area having a hardness higher than the hardness of the cushion. With reference to col. 4: 25-27 and col. 8: 36-52, Ozaki discloses that the seatback cushion (26/ 4) is comprised of a soft urethane foam possessing a certain deformability and compressibility that would be suitable for supporting an occupant during normal use of the seatback. Ozaki further discloses (see col. 9: 15-29, 39-50) that the bladder (12a) is operable to “push or press” the thoracic region of the occupant in order to provide a massaging effect.  As such, the applied pressure of the “pushed or pressed” operation recited is considered to provide a hardness suitable for the massage function, wherein that hardness would obviously be higher than the hardness corresponding to the foam of the seatback cushion. Ozaki teaches positioning the bladder (12a) within the recess (37), and providing the selective inflation of the bladder, in order to include the massaging function with the seatback and also maintain the comfort level of the seatback during the inoperative state of the bladder (col. 1: 7-9, col. 2: 8-17).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle seatback of Rhodes with a recessed inflatable bladder having a higher hardness, as taught by Ozaki, in order to provide a massage feature to the seatback while maintaining the comfort of the seatback during non-use of the bladder.

Claim 2- Rhodes and Ozaki teach the structure and function of the vehicle seat of claim 1, wherein Rhodes further teaches that the first area (of the thoracic bladder 21) is disposed between the center of the seatback and the upper one-third of the seatback (fig. 1) and Ozaki further teaches wherein the cushion would be 2 to 10 cm thick because the thickness of the structure (50/12a) is approximately the same as the diameter of the structure, which is 6 cm (fig. 5A-C, col. 6: ¶ 3), and the thickness of the cushion is approximately the thickness of the structure (fig. 7).  
Claim 3- Rhodes and Ozaki teach the vehicle seat of claim 2, further comprising a metallic frame (as taught by Rhodes, col. 8: 12-15, metal frame 16 of US 6070942), the cushion being disposed on the frame, wherein the cushion has an upper surface and a lower surface (as taught by Rhodes, fig. 1 & 6), with the recess extending from the upper surface towards the lower surface, with the support structure being located within the recess (as taught by Ozaki, fig. 2 & 6).  
Claim 4- Rhodes and Ozaki teach the vehicle seat of claim 2, and according to the teaching of Ozaki, wherein the second area (of second bladder 21) has a third hardness higher than the first hardness corresponding to the foam of the seatback cushion, and wherein the second area is disposed adjacent the first area (see Rhodes’ second top bladder 21, fig. 1). The applied pressure of the “pushed or pressed” operation taught by Ozaki (see col. 9: 15-29, 39-50) is considered to provide a hardness suitable for the massage function, wherein that hardness would obviously be higher than the first hardness.
Claim 5- Rhodes and Ozaki teach the vehicle seat of claim 4, wherein Ozaki teaches the dimension of the bladder (12a) is about 6 cm (col. 4: 51-53) corresponding to the recess (37), and Rhodes teaches the bladders (21) inflate to a pressure of 0.2-8 psi (col. 8: 12-15, incorporated US 6070942 discloses a pressure of about 3 psi). According to Rhodes teaching of a bladder shape that is substantially rectangular or square, and Ozaki’s teaching of a bladder with a dimension of 6 cm, it would have been obvious to a person of ordinary skill in the art to select a width of 5-20 cm and a length of 7-20 cm as claimed for their first bladder, and to select a width of 5-20 cm and a length of 3-10 cm as claimed for their second bladder. 
Claim 6- Rhodes and Ozaki teach the vehicle seat of claim 1, (according to Rhodes teaching) wherein the support structure comprises a center bladder zone (comprising thoracic bladders 21), a left bladder zone (comprising side bladder, shown not designated, fig. 1), and a right bladder zone (comprising opposing side bladder, shown not designated, fig. 1), the center bladder zone being laterally disposed between the left and right bladder zones, the first bladder (21) being disposed within the center bladder zone, the center, left and right bladder zones being actuatable so that the center bladder zone provides a higher pressure than either of the left and right bladder zones (as taught by Ozaki, the bladders are selectively inflatable such that it would be an obvious matter of design choice to select a pressure for the center thoracic bladders that is higher than the left and right bladders).  
Claim 7- Rhodes and Ozaki teach the vehicle seat of claim 3, and Rhodes teaches the seatback would further comprise a trim material (82) covering the support structure and the seatback (14) is connected to a seat frame (12) adapted for mounting in a vehicle.  
Claims 10-11 - Rhodes and Ozaki teach the vehicle seat of claim 3, (according to Ozaki’s teaching) wherein a lowermost region of the recess (37) for the thoracic bladder (12a) is spaced from a bottom edge of the seatback by a portion of the seatback cushion (fig. 1 of Rhodes shows that the forward surface portion of the seatback comprising the lumbar bladders 20 spaces the lowermost region of the thoracic bladders 21 from the bottom edge of the seatback). 
Claim 14- Rhodes and Ozaki teach the vehicle seat of claim 3, (according to Rhodes teaching) wherein the bladder recess of the modified seat has a substantially constant width (fig. 1) along the length of the recess.


Claims 15 and 21- Rhodes discloses the claim limitations as follows: 
a seatback (fig. 3) having a top, a bottom, a central axis extending between the top and the bottom (the seatback’s longitudinal dimension), wherein the seatback comprises a foam cushion (as suggested in fig. 6) that would inherently possess a first hardness; and 
a pneumatic thoracic support structure (the upper three bladders 30) positioned between the midpoint and upper one-third of the seatback (fig. 3) such that a lowermost region of the pneumatic support structure is spaced from the seatback bottom edge and above the midpoint of the seatback, the support structure having a length extending along the central axis (which is aligned with the vertical dimension of top bladder 30) and a width extending across the central axis (which is aligned with the horizontal dimension of the top bladder), the support structure being selectively inflatable to provide an area having a second hardness (the top bladder 30 provides a top area and is inflatable to possess an adjustable second hardness, col. 6: 32-45), the pneumatic thoracic support being disposed only above the midpoint of the seatback (fig. 1 teaches that the upper three bladders 21 provide a thoracic support region, col. 3: 57-60, wherein the upper three bladders 30 in fig. 3 correspond to the bladders 21 and wherein both bladder regions are shown to be substantially above the seatback midpoint) such that when the pneumatic thoracic support is inflated, it provides the second hardness in an area of the seatback that is opposite to a thoracic region of a user when the user is seated on the vehicle seat.

Concerning the limitations “a seatback having a foam cushion having a first hardness” and “an area having a second hardness [being] higher than the first hardness”: Rhodes teaches that it would be obvious to comprise the seatback with a cushion (in fig. 6, 9) supporting the bladders, wherein the cushion would be a foam cushion (84), and wherein a foam cushion would inherently possess a hardness suitable for supporting the weight of an occupant in a comfortable manner; also, Rhodes teaches that the pneumatic support structure (30) is capable of being selectively inflatable to a pressure level that would yield the second hardness (col. 6: 32-45), wherein the inflation control would be capable of selecting a second hardness higher than that of the foam cushion, and it would have been obvious to do so in order to provide the option of a firmer spine support to the occupant. 
Concerning the limitation “with the width being smaller than the length”: Rhodes shows the bladders of the support structure having a width greater than a length (fig. 3), and teaches that the bladders may possess an alternate shape (fig. 5); consequently, the dimensions of the support structure are considered a matter of design choice such that it would have been obvious to a person of ordinary skill to alternately shape the bladders thereof with the width being smaller than the length, in order to provide more localized support to the spine wherein the support structure would still yield the predictable result of providing said support to the thoracic region of said spine.

Rhodes does not explicitly disclose the seatback cushion having the claimed cavity and corresponding foam portions; and Rhodes does not disclose that the second hardness of the pneumatic structure is specifically 25-200% higher than that of the cushion.
Ozaki discloses the claim limitations as follows: a seatback cushion (26) having a cavity (37); and a pneumatic thoracic support structure (12) positioned within the cavity of the cushion (fig. 1-2); wherein the cushion comprises foam portions adjacent the cavity, the foam portions including an upper foam portion disposed above the cavity (37) along the central axis (fig. 2 shows the cushion has an upper portion that is disposed above the top cavity 37), and a lower foam portion disposed below the cavity along the central axis (fig. 2 shows the cushion has a lower portion that is disposed below the top cavity 37, as well as below every cavity 37); and wherein the pneumatic support comprises a top first bladder (12a) selectively inflatable to provide a first area having a hardness higher than the hardness of the cushion. With reference to col. 4: 25-27 and col. 8: 36-52, Ozaki discloses that the seatback cushion (26/ 4) is comprised of a soft urethane foam possessing a certain deformability and compressibility that would be suitable for supporting an occupant during normal use of the seatback. Ozaki further discloses (see col. 9: 15-29, 39-50) that the bladder (12a) is operable to “push or press” the thoracic region of the occupant in order to provide a massaging effect.  As such, the applied pressure of the “pushed or pressed” operation recited is considered to provide a hardness suitable for the massage function, wherein that hardness would obviously be higher than the hardness corresponding to the foam of the seatback cushion. Ozaki teaches positioning the bladder (12a) within the cavity (37), and providing the selective inflation of the bladder, in order to include the massaging function with the seatback and also maintain the comfort level of the seatback during the inoperative state of the bladder (col. 1: 7-9, col. 2: 8-17).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the seatback cushion of Rhodes with a bladder-receiving cavity having adjacent foam portions, as taught by Ozaki, in order to provide a massage feature to the seatback while maintaining the comfort of the seatback during non-use of the bladder. With respect to the limitation “the second hardness being 25-200% higher than the first hardness”: according to Ozaki’s teaching of inflating the bladder to push into the upper body of the occupant, it follows that routine experimentation and customization would allow for the hardness ratio as recited. The precise hardness values are considered a matter of design choice and would be covered by the routine experimentation and variableness of the air controller (14) provided to adjust the hardness of the pneumatic thoracic support structure (col. 9: ¶ 2).
Based on the above findings, the seatback of Rhodes as modified by Ozaki would yield the claimed cushion structure and pneumatic support structure; namely, their seatback cushion would comprise: a cavity structurally corresponding to and receiving therein the pneumatic support, wherein Rhodes teaches the support and cavity would be located between the midpoint and upper one-third of the seatback such that a lowermost region of the cavity is spaced from a bottom edge of the seatback and above the midpoint of the seatback; and a plurality of foam portions adjacent the cavity, wherein the portions include upper and lower portions disposed respectively about the cavity along the central axis; wherein the central axis bisects the cavity receiving the support structure taught by Rhodes. 6  

Claim 16 - Rhodes and Ozaki teach the vehicle seat of claim 15, (according to Ozaki’s teaching) wherein a lowermost region of the cavity (37) for the thoracic bladder (12a) is spaced from a bottom edge of the seatback by a portion of the seatback cushion; and wherein the pneumatic thoracic support (30) taught by Rhodes, when inflated, provides pressure along the thoracic region of a spine of the user between T2 to T12 vertebrae of the user, when the user is seated on the vehicle seat (the upper bladders 30 support the occupant’s thorax, which includes the thoracic region of the spine, which includes the T2-T12 vertebrae, col. 3: 57-60). 
Claim 17- Rhodes and Ozaki teach the vehicle seat of claim 15, wherein the support structure (30) taught by Rhodes comprises a first bladder (the top bladder 30) selectively inflatable to provide the area having the second hardness; and wherein the foam cushion has an upper surface, and when the first bladder is inflated it would protrude a distance from the upper surface, as taught by Ozaki (fig. 7-9). With respect to the recitation “15 to 55 mm”, according to Ozaki’s teaching of inflating the bladder to protrude a distance from the upper surface, it follows that routine experimentation and customization would allow for the distance range as recited. The specific range of the expansion distance for an adjustable bladder of a seat or chair is considered a matter of design choice relating to the discovery of optimum or workable range(s) through routine experimentation, wherein the discovery involves only routine skill in the art. 
Claim 18- Rhodes and Ozaki teach the vehicle seat of claim 15, wherein the support structure (30) taught by Rhodes comprises a second bladder (the middle of the three upper bladders 30) selectively inflatable to cooperate with the first bladder to provide the area having the second hardness (col. 6: 62-67), the second bladder being disposed adjacent to and below the first bladder.


Claims 19 and 20- Rhodes teaches a pneumatic thoracic support structure (the upper three bladders 30, fig. 3) positioned within a cavity of the seatback (see fig. 6 for example) comprising a foam cushion (see fig. 9 for example, col. 8: 11-13) having a first hardness, and located between the midpoint and upper one-third of the seatback such that a lowermost region of the pneumatic support structure is spaced from the seatback bottom edge (fig. 3 shows the third bladder is substantially above the midpoint of the seatback); the pneumatic support structure comprising:
a selectively inflatable volume (defined by the bladders 30, col. 4: 29-32, 46-55) having a second hardness when inflated (the top bladder 30 provides a top area and is inflatable to possess an adjustable second hardness, col. 6: 32-45), the selectively inflatable volume (30) disposed within the cavity to be aligned lengthwise with a thoracic region of a user's spine when the support structure is positioned within the cavity and when a user is seated in the seat to provide support to at least a portion of the thoracic region of the user's spine (the first top bladder 30, which is disposed similarly to top bladder 21 in fig. 1, is in the thorax region as taught in col. 3: 57-60);
wherein the support structure comprises a first top bladder (30) selectively inflatable to provide the area having the second hardness and a second bladder (the middle of the upper three bladders) selectively inflatable to provide a second area disposed below first area; wherein the first and second bladders (30, 30) are non-permeable (col. 4: 12-17); and
wherein the second area has a third hardness and is disposed adjacent to the first area. 

Concerning the limitations “a seatback comprising a foam cushion having a first hardness” and “inflatable volume having a second hardness [being] higher than the first hardness”: Rhodes teaches that it would be obvious to comprise the seatback with a cushion (in fig. 6, 9) supporting the first and second bladders, wherein the cushion would be a foam cushion (84), and wherein a foam cushion would inherently possess a hardness suitable for supporting the weight of an occupant in a comfortable manner; also, Rhodes teaches that the upper bladders (30) are capable of being selectively inflatable to a pressure level that would yield a second hardness (col. 6: 32-45), wherein the inflation control would be capable of selecting a second hardness higher than that of the foam cushion, and it would have been obvious to do so in order to provide the option of a firmer spine support to the occupant. 
Concerning the limitation “having a length and a width smaller than the length”: Rhodes shows the bladders of the support structure having a width greater than a length (fig. 3), and teaches that the bladders may possess an alternate shape (fig. 5); consequently, the dimensions of the support structure are considered a matter of design choice such that it would have been obvious to a person of ordinary skill to alternately shape the bladders thereof with the width being smaller than the length, in order to provide more localized support to the spine wherein the support structure would still yield the predictable result of providing said support to the thoracic region of said spine.

Rhodes does not explicitly disclose the seatback cushion having the claimed cavity and corresponding foam portions; and Rhodes does not disclose that the second hardness of the pneumatic structure is specifically 25-200% higher than that of the cushion.
Ozaki discloses the claim limitations as follows: a seatback cushion (26) having a cavity (37); and a pneumatic thoracic support structure (12) positioned within the cavity of the cushion (fig. 1-2); wherein the cushion comprises foam portions adjacent the cavity, the foam portions including an upper foam portion disposed above the cavity (37) along the central axis (fig. 2 shows the cushion has an upper portion that is disposed above the top cavity 37), and a lower foam portion disposed below the cavity along the central axis (fig. 2 shows the cushion has a lower portion that is disposed below the top cavity 37, as well as below every cavity 37); and wherein the pneumatic support comprises a top first bladder (12a) selectively inflatable to provide a first area having a hardness higher than the hardness of the cushion. With reference to col. 4: 25-27 and col. 8: 36-52, Ozaki discloses that the seatback cushion (26/ 4) is comprised of a soft urethane foam possessing a certain deformability and compressibility that would be suitable for supporting an occupant during normal use of the seatback. Ozaki further discloses (see col. 9: 15-29, 39-50) that the bladder (12a) is operable to “push or press” the thoracic region of the occupant in order to provide a massaging effect.  As such, the applied pressure of the “pushed or pressed” operation recited is considered to provide a hardness suitable for the massage function, wherein that hardness would obviously be higher than the hardness corresponding to the foam of the seatback cushion. Ozaki teaches positioning the bladder (12a) within the cavity (37), and providing the selective inflation of the bladder, in order to include the massaging function with the seatback and also maintain the comfort level of the seatback during the inoperative state of the bladder (col. 1: 7-9, col. 2: 8-17).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the seatback cushion of Rhodes with a bladder-receiving cavity having adjacent foam portions, as taught by Ozaki, in order to provide a massage feature to the seatback while maintaining the comfort of the seatback during non-use of the bladder. With respect to the limitation “the second hardness being 25-200% higher than the first hardness”: according to Ozaki’s teaching of inflating the bladder to push into the upper body of the occupant, it follows that routine experimentation and customization would allow for the hardness ratio as recited. The precise hardness values are considered a matter of design choice and would be covered by the routine experimentation and variableness of the air controller (14) provided to adjust the hardness of the pneumatic thoracic support structure (col. 9: ¶ 2).
Based on the above findings, the seatback of Rhodes as modified by Ozaki would yield the claimed cushion structure and pneumatic support structure; namely, their seatback cushion would comprise: a cavity structurally corresponding to and receiving therein the pneumatic support, wherein Rhodes teaches the support and cavity would be located between the midpoint and upper one-third of the seatback such that a lowermost region of the cavity is spaced from a bottom edge of the seatback. 6  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA ABRAHAM whose telephone number is (571)272-2635. The examiner can normally be reached 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.A./Examiner, Art Unit 3636                                                                                                                                                                                                        

/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636